 

 

EXHIBIT 10.1

FORM OF RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made on <award_date> (the
“Date of Grant”), between CONCHO RESOURCES INC., a Delaware corporation (the
“Company”), and <first_name> <last_name> (the “Employee”). 

1.                   Award.  Pursuant to the CONCHO RESOURCES INC. 2006 STOCK
INCENTIVE PLAN (the “Plan”), as of the Date of Grant, <shares_awarded> shares
(the “Restricted Shares”) of the Company’s common stock, par value $0.001 per
share, shall be issued as hereinafter provided in the Employee’s name subject to
certain restrictions thereon.  The Restricted Shares shall be issued upon
acceptance hereof by the Employee and upon satisfaction of the conditions of
this Agreement.  The Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.

2.                   Definitions.  Capitalized terms used in this Agreement that
are not defined below or in the body of this Agreement shall have the meanings
given to them in the Plan.  In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:

(a)           “Change of Control” shall mean:

(i)            a merger of the Company with another entity, a consolidation
involving the Company, or the sale of all or substantially all of the assets of
the Company to another entity if, in any such case, (1) the holders of equity
securities of the Company immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
cast in the election of directors generally (or comparable governing body) of
the resulting entity in substantially the same proportions that they owned the
equity securities of the Company immediately prior to such transaction or event
or (2) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;

(ii)           the dissolution or liquidation of the Company;

(iii)          when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of the Company; or

(iv)          individuals, who, as of April 17, 2012 (the “Effective Date”),
constitute members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered for purposes of this definition as though such individual
was a member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any individual, entity or group other than the
Board.

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

(b)           “Disability” shall have the meaning assigned to such term under
the Employment Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

(c)           “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.

(d)           “Employment Agreement” means that certain Employment Agreement
between the Company and the Employee as in effect on the Date of Grant.

(e)           “Forfeiture Restrictions” shall have the meaning specified in
Section 3(a) hereof.

(f)            “Involuntary Termination” shall have the meaning assigned to such
term under the Employment Agreement.

3.             Restricted Shares.  The Employee hereby accepts the Restricted
Shares when issued and agrees with respect thereto as follows:

(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the event of termination of the Employee’s employment
with the Company for any reason other than death, Disability, or Involuntary
Termination within the two-year period beginning on the date upon which a Change
of Control occurs, the Employee shall, for no consideration, forfeit to the
Company all Restricted Shares.  The prohibition against transfer and the
obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.”  The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.

(b)           Lapse of Forfeiture Restrictions.  Provided that the Employee has
been continuously employed by the Company from the Date of Grant through the
lapse date set forth in the following schedule, the Forfeiture Restrictions
shall lapse with respect to a percentage of the Restricted Shares determined in
accordance with the following schedule:

Notwithstanding the foregoing, (i) if the Employee’s employment with the Company
is terminated by reason of death or Disability, then the Forfeiture Restrictions
shall lapse with respect to 100% of the Restricted Shares effective as of the
date of such termination, and (ii) subject to the provisions of Section 5.5
(relating to parachute payments) and Section 5.6 (relating to a release
agreement) of the Employment Agreement, if the Employee’s employment with the
Company shall be subject to an Involuntary Termination within the two-year
period beginning on the date upon which a Change of Control occurs, then the
Forfeiture Restrictions shall lapse with respect to 100% of the Restricted
Shares effective as of the date of such Involuntary Termination.  Any shares
with respect to which the Forfeiture Restrictions do not lapse in accordance
with the preceding provisions of this Section 3(b) shall be forfeited to the
Company for no consideration as of the date of the termination of the Employee’s
employment with the Company.

(c)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in the Employee’s name, pursuant to which the
Employee shall have all of the rights of a stockholder of the Company with
respect to the Restricted Shares, including, without limitation, voting rights
and the right to receive dividends (provided, however, that dividends paid in
shares of the Company’s stock shall be subject to the Forfeiture Restrictions
and further provided that dividends that are paid other than in shares of the
Company’s stock shall be paid no later than the end of the calendar year in
which the dividend for such class of stock is paid to stockholders of such class
or, if later, the 15th day of the third month following the date the dividend is
paid to stockholders of such class of stock).  Notwithstanding the foregoing,
the Company may, in its discretion, elect to complete the delivery of the
Restricted Shares by means of electronic, book-entry statement, rather than
issuing physical share certificates.  The Employee may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the stock until the
Forfeiture Restrictions have expired, and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares.  The certificate,
if any, shall be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement.  At the Company’s request, the Employee shall deliver to the Company
a stock power, endorsed in blank, relating to the Restricted Shares.  Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Shares or, as may be the case, the Company
shall issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized.

(d)           Corporate Acts.  The existence of the Restricted Shares shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.  The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also

 

 

--------------------------------------------------------------------------------

 

 

 

become subject to the Forfeiture Restrictions and provisions governing the
lapsing of such Forfeiture Restrictions applicable to the original Restricted
Shares for all purposes of this Agreement, and the certificates, if any,
representing such stock, securities or other property shall be legended to show
such restrictions.

4.             Withholding of Tax.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state or local tax
purposes, the Employee shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its minimum obligation under applicable tax laws or regulations, and if the
Employee fails to do so, the Company is authorized to withhold from any cash or
stock remuneration (including withholding any Restricted Shares or Earned Shares
distributable to the Employee under this Agreement) then or thereafter payable
to the Employee any tax required to be withheld by reason of such resulting
compensation income or wages.  The Employee acknowledges and agrees that the
Company is making no representation or warranty as to the tax consequences to
the Employee as a result of the receipt of the Restricted Shares, the lapse of
any Forfeiture Restrictions or the forfeiture of any Restricted Shares pursuant
to the Forfeiture Restrictions.

5.             Status of Stock.  The Employee agrees that the Restricted Shares
and Earned Shares issued under this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.  The Employee also agrees that (a) the
certificates, if any, representing the Restricted Shares and Earned Shares may
bear such legend or legends as the Committee deems appropriate in order to
reflect the Forfeiture Restrictions and to assure compliance with the terms and
provisions of this Agreement and applicable securities laws, (b) the Company may
refuse to register the transfer of the Restricted Shares or Earned Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

6.             Employment Relationship.  For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee remains an employee of either the Company or an Affiliate.  Without
limiting the scope of the preceding sentence, it is specifically provided that
the Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status of the entity or other
organization that employs the Employee.  Nothing in the adoption of the Plan,
nor the award of the Restricted Shares thereunder pursuant to this Agreement,
shall confer upon the Employee the right to continued employment by the Company
or affect in any way the right of the Company to terminate such employment at
any time.  Unless otherwise provided in a written employment agreement or by
applicable law, the Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever, with or without cause or
notice.  Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.

7.             Notices.  Any notices or other communications provided for in
this Agreement shall be sufficient if in writing.  In the case of the Employee,
such notices or communications shall be effectively delivered if hand delivered
to the Employee at the Employee’s principal place of employment or if sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.

8.             Entire Agreement; Amendment.  This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement.  This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

9.             Binding Effect; Survival.  This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under the Employee.  The provisions of Section 5 shall survive
the lapse of the Forfeiture Restrictions without forfeiture.

10.          Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of law principles thereof, or, if applicable, the laws of the United
States.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

[Signatures begin on next page.]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

                                                                                               
 

                                                                                               
CONCHO RESOURCES INC.

 

 

                                                                                                                       
 

                                                                                                                       
 

                                                                                               
By:_____________________________________________

                                                                                                               
Name:

                                                                                                               
Title:   

 

 

                                                                                               
________________________________________________  

 

 

                                                                                               
              
Name:                                                                                     

 

 

 

--------------------------------------------------------------------------------

 